Citation Nr: 0618538	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The appellant served with the Philippine Commonwealth Army 
from September 1941 to April 1942, and in the Regular 
Philippine Army from February 1946 to March 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO),which denied 
entitlement to non-service-connected disability pension, 
finding that the appellant did not have the required military 
service to be eligible for this benefit.


FINDINGS OF FACT

1.  There is U.S. service department verification that the 
appellant was a member of the military forces of the 
Government of the Commonwealth of the Philippines called into 
the service of the USAFFE (U.S. Armed Forces in the Far East) 
during World War II.  .

2.  The appellant's verified service with the Philippine 
Commonwealth Army from September 1, 1941, to January 11, 
1942, and from January 14, 1942, to April 10, 1942, and in 
the Regular Philippine Army from February 19, 1946, to March 
12, 1946, is not qualifying active military service for VA 
pension purposes.


CONCLUSION OF LAW

The appellant's service in the Philippine armed forces is not 
qualifying service for VA non-service-connected disability 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's Philippine Army service qualifies as active 
military service for VA pension benefits.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim, in a letter from the RO dated in 
November 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
He was notified of the necessary criteria and the reasons 
that his claim had been denied, by means of the discussions 
in the March 2004 decision and the July 2004 statement of the 
case (SOC).  There is no indication of any relevant records 
that the RO failed to obtain.  Moreover, the appellant does 
not contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to verify or re-certify additional military service.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Because it has not been established that the appellant had 
the required military service to be eligible for VA pension 
benefits, and since there is no additional and pertinent 
information to dispute the service department finding, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1).  No amount of notice from VA can change 
the appellant's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law, regardless of any further notice the 
appellant might receive.  Moreover, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

Received from the appellant in October 2003 was his formal 
Application for Compensation and/or Pension (VA Form 21-526).  

The RO initially sought verification of the appellant's 
service through the National Personnel Records Center (NPRC), 
but mistakenly provided information pertaining to another 
individual with the same name as the appellant.  After the 
NPRC issued a response in December 2003 pertaining to that 
named individual, the RO sent another request to the NPRC, 
notifying them of the error and requesting that they verify 
this appellant's service.

Received in evidence from the appellant in January 2004 was a 
copy of his Affidavit for Philippine Army Personnel, signed 
by the appellant and issued in February 1946.  This affidavit 
shows that the appellant averred he served in the USAFFE from 
August 28, 1941, to December 31, 1941, he was a "Pvt" with 
"L Co 11 Inf 11 Inf", then separated from that unit and 
from January 10, 1942, to April 10, 1942, he was a "Pfc" 
with the "14 Inf."  From April 11, 1942, to November 30, 
1944, he was a civilian farmer.  From December 1, 1944, to 
October 30, 1945, he was a "Jd" with "7 Inf (Grla)."  From 
October 31, 1945, to February 18, 1946, he was a civilian 
farmer, and he claimed he again reported for duty on February 
19, 1946.  He reported having no guerrilla service.

The appellant also submitted a copy of a Certification dated 
in December 2003 issued by the General Headquarters of the 
Office of the Adjutant General of the Armed Forces of 
Philippines, which appears to show that the appellant's 
military status was "USAFFE", he was CAD in August 1941, 
was inducted September 1, 1941, and was assigned to "L Co 
Inf 11 Inf (F-23)".  He was apparently paid as a PFC from 
December 8, 1941, to January 2, 1942, and from July 4, 1942, 
to February 18, 1946.

Also received from the appellant was a copy of his enlistment 
record, which shows that he enlisted on August 28, 1941, as a 
private in "L Co, 11 Inf, 11 Div", and was to serve for the 
duration of the war plus six months.  He was discharged from 
service on March 11, 1946.

In March 2004, the NPRC provided, in response to the RO's 
corrected request, a copy of another Affidavit for Philippine 
Army Personnel, completed by the appellant in March 1946.  
This affidavit provides slightly different dates and 
information than what the February 1946 affidavit provides.  
The March 1996 affidavit provides that the appellant was 
called to duty in "L Co B Bn 11 Div" from August 28, 1941, 
to August 31, 1941, and was inducted into the USAFFE on 
September 1, 1941.  From September 2, 1941, to January 1, 
1942, the appellant served with in "L Co B Bn 11 Div."  He 
claimed that unit was disorganized on January 2, 1942, and 
from January 3, 1942, to January 13, 1942, he was looking for 
that USAFFE unit.  He reported that from January 14, 1942, to 
April 10, 1942, he was assigned to "B Co, 1 Bn, 14 Inf 
(Grla)."  Then, from April 11, 1942, to November 30, 1944, 
he was a civilian farmer.  From December 1, 1944 to 
February 18, 1946, he served with "7 Inf (Grla)."  From 
February 19, 1946, to February 23, 1946, he was processed at 
Camp Murphy, and on February 24, 1946, he was processed.  He 
reported he served as a guerrilla from January 14, 1942, to 
April 10, 1942, and from December 1, 1944, to February 18, 
1946, but was not paid for his service.  

The NPRC also sent a copy of a document detailing the 
appellant's service record.  It appears that the bottom 
portion of this document has been cut off, thus there is no 
date of issuance noted on the document, nor is there any 
title to the document.  From the RO's requesting document and 
the NPRC's response, however, it appears that this is a 
certification from the service department, AGUZ Form 632.  
Moreover, the RO has considered this document to be a 
"service report".  This document shows that the appellant 
was a "Pvt" in the USAFFE and was assigned to L Co, 3 Bn, 
11 Inf, and had no guerrilla service.  His military history 
included PWS (pre-war service) status from September 12, 
1941, to December 7, 1941; BEL (beleagered) from December 8, 
1941, to January 1, 1942; NCS (no casualty status) from 
January 2, 1942, to January 13, 1942; BEL (beleagured) from 
January 14, 1942, to April 8, 1942; MISS (missing) from April 
9, 1942, to April 10, 1942; NCS (no casualty status) from 
April 11, 1942, to August 15, 1945; MPAT (status under MPA 
terminated) on August 15, 1945; AWOL (absent without leave) 
from  August 16, 1945, to February 18, 1946; and RPA (regular 
PA service) from February 19, 1946, to March 12, 1946.  It 
was noted that the appellant was entitled to receive pay 
during the above periods except for from January 2, 1942, to 
January 13, 1942, and from April 11, 1942, to November 30, 
1942, when he was involved in "civilian pursuits not engaged 
in military activities" and from December 1, 1942, to 
August 15, 1945, when he was involved in "alleged guerrilla 
service, not supported."  The appellant was determined to be 
in a missing status and entitled to pay under MPA(the Missing 
Persons Act) on April 9, 1942.  The character of his 
separation was "honorable".  

In a letter dated in April 2004, the RO notified the 
appellant that his claim was denied because he did not have 
the required military service to be eligible for non-service-
connected pension benefits.

Received from the appellant in June 2004 was a letter noting 
his disagreement with the RO's April 2004 letter.  He also 
included duplicate copies of his February 1946 Affidavit for 
Philippine Army Personnel and the December 2003 Certification 
from the General Headquarters of the Office of the Adjutant 
General of the Armed Forces of Philippines.  

A statement of the case was issued by the RO in July 2004 on 
the issue of whether the appellant had legal entitlement to 
non-service-connected pension benefits.

Received from the appellant in August 2004 was his 
substantive appeal (on VA Form 9) along with two documents, 
which had previously been submitted to the RO.  

III.  Applicable Legal Criteria and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.

Philippine eligibility for non-service-connected disability 
pension is covered by 38 C.F.R. § 3.40(a) as follows:  
Service in the Regular Philippine Scouts, the Insular Force 
of the Navy, Samoan Native Guard, and Samoan Native Band of 
the Navy is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.40(a).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department. 38 C.F.R. § 3.203(c).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella 
v. Gober, 10 Vet. App. 340 (1997).

Service department verification (by means of AGUZ Form 623) 
of the character of the appellant's service shows that he 
served with the Philippine Commonwealth Army from September 
1, 1941, to January 1, 1942, and from January 14, 1942, to 
April 10, 1942, and with the regular Philippine Army from 
February 19, 1946, to March 12, 1946.

The United States service department verification, and the 
other information listed above that the appellant submitted, 
provided no evidence that the appellant was ever a member of 
the Regular Philippine Scouts, Insular Force of the Navy, 
Samoan Native Guard, or Samoan Native Band of the Navy, the 
only such military entities entitled to non-service-connected 
disability pension.  See 38 C.F.R. § 3.40(a).  

As the United States service department verification is 
binding on VA, the evidence does not confirm, from a legal 
standpoint, that the appellant had qualifying service for the 
benefit sought.  Rather, the character of the appellant's 
service would qualify him for compensation, dependency and 
indemnity compensation, and burial allowance, see 38 C.F.R. § 
3.40(c), but not a pension.

The appellant has essentially asserted in numerous letters 
that he was fighting for the same cause in World War II and 
that he should be entitled to the benefit sought.  While 
sympathetic, the Board is bound by the law, and Board 
decisions are dictated by the relevant statutes and 
regulations.  The Board is simply without authority to grant 
benefits simply because the result is perceived to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Therefore, the Board finds that, although the 
appellant had service with the Philippine Commonwealth Army 
and the regular Philippine Army, that service is not 
considered to be "active military service" under 38 
U.S.C.A. § 101(24), and thus, the appellant is not eligible 
for the claimed non-service-connected pension.  See 38 
U.S.C.A. § 107(a), 38 C.F.R. § 3.40; Cacalda v. Brown, 9 Vet. 
App. 261, 265-66 (1996).  As the law is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis, supra.

ORDER

Because the appellant does not have active military service 
for purposes of entitlement to VA benefits, basic eligibility 
for non-service-connected pension benefits is denied.


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


